Roberts, J.
The reason set forth in this case why it was not brought into this court at the first term shows that the parties made an agreement in writing which might delay the preparation of this case for this court, and a reasonable excuse is given why it was not performed sooner. Had there been no such agreement each party would have been left fully to pursue his own course. Under these circumstances we think the motion must be sustained.
*222Moore. J.
The transposition of the names of the parties on the docket of the District Court, was not erroneous. The proceeding in the County Court was instituted by Claiborne. The question of administration was brought before the court by him. Hall voluntarily appeared and made himself a party for the purpose of resisting the application, and thereby assumed the position and responsibility of a defendant. And although the case was carried to the District Court by Hall’s appeal, yet as it was to be tried de novo, the parties occupied relatively the same position in the controversy that they did in the County Court.
The plea to the jurisdiction of the County Court was properly overruled. Although the act to provide for vesting in the State escheated property, passed March 20th, 1848, was unquestionably intended to furnish a remedy for escheating both real and personal property, to which the State is entitled, without a previous administration, it was not intended thereby, to prohibit administrations upon the estates of persons dying intestate, without heirs. This statute, and so much of the act regulating proceedings in the County Courts, pertaining to estates of deceased persons, as refers to the estates of those persons dying without heirs, are to be construed in pari materia. When this is done the true interpretation of the statute is not a matter of doubt. The general jurisdiction of the County Court, for purposes of administration on estates of deceased persons, is not limited by the fact that the property of the decedent will escheat to the State. The act of March 20th, 1848, was intended to provide a remedy for the enforcement of the rights of the State, when from the nature and character of the property an administration was unnecessary, or for any reason there had been a failure to invoke the jurisidiction of the County Court for this purpose. The statute of escheats was intended, simply, to vest the property belonging to the decedent in the State; its object was not to provide a different mode for the settlement of the estates of persons dying without heirs. The provisions of this law are wholly inadequate to this end. To attempt to do so under it, would lead to irreconcilable confusion and embarrassment. By its very terms, however, the law is only applicable where no letters of administration on the estate of an intestate *223have been granted. Then unquestionably administration of such estates may be granted, unless jurisdiction has been ousted by the institution of proceedings in the District Court, for the escheat of the property of the estate. Although a proceeding for this purpose had been commenced in the District Court, by the district attorney, yet, on the day on which the application for letters of administration was made in the County Court, it was dismissed by the Court, on the motion of the district attorney himself, who appeared in the County Court, and recommended the grant of administration on the estate to Claiborne. Under these circumstances, it cannot be doubted that the petition filed in the District Court, to escheat the property of the intestate had been dismissed, and the jurisdiction of that Court over it had ceased at the time that of the County Court was invoked by the application for the letters of administration.
The respective qualifications of the parties for the discharge of the duties of an administrator of the estate was a matter within the discretion of the County Court, and there is nothing in the record to induce the belief, that it was, in view of all the facts before it, improperly exercised. There are no other questions in the case that need be specially considered. The judgment iff affirmed.
Judgment affirmed.